Case 2:18-cv-00171-RWS-RSP Document 425 Filed 01/28/20 Page 1 of 14 PageID #: 17354



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION

       CXT SYSTEMS, INC.,                            §
                                                     §
                 Plaintiff,                          §
            v.                                       §
                                                                 Case No. 2:18-CV-00171-RWS-RSP
                                                     §
       ACADEMY, LTD., D/B/A ACADEMY                              LEAD CASE
                                                     §
       SPORTS + OUTDOORS,
                                                     §
                 Defendant.                          §
                                                     §
       CXT SYSTEMS, INC.,                            §
                                                     §
                 Plaintiff,                          §
            v.                                       §           Case No. 2:18-CV-00233-RWS-RSP
                                                     §           CONSOLIDATED CASE
       J. C. PENNEY CORPORATION, INC.,
                                                     §
                 Defendant.                          §
                                                     §

                                      MEMORANDUM ORDER

           Before the Court is Defendant J.C. Penney Corporation, Inc.’s (“JCP”) Motion to Exclude

   the Expert Testimony of Plaintiff CXT Systems, Inc.’s (“CXT”) Technical Expert Joseph C.

   McAlexander III (“Motion”). Dkt. No. 282. 1 Within this Motion, JCP asserts that McAlexander’s

   opinions should be excluded in whole or in part because (1) McAlexander failed to sufficiently

   disclose opinions that the JCP Checkout infringed standing alone; (2) the methods underlying

   McAlexander’s opinions on infringement by the ATG implementation of the JCP Webstore cannot

   be replicated and are therefore unreliable; and (3) McAlexander’s opinions are inconsistent with

   the Court’s claim construction. JCP also argues, in the alternative, that the trial should be continued

   to share the same schedule as the other defendants in related cases and that CXT be permitted to



   1
    All citations within this Order refer to the page number provided within the original document
   unless otherwise noted. The Court will specifically identify where ECF page numbers are being
   used.
                                                   1 / 14
Case 2:18-cv-00171-RWS-RSP Document 425 Filed 01/28/20 Page 2 of 14 PageID #: 17355



   cure any disclosure issues regarding its infringement theories not based on PayPal, so that JCP

   may respond to CXT’s allegedly new positions. 2

            After consideration, the Court DENIES JCP’s Motion. The Court concludes (1) that JCP

   has not shown that McAlexander failed to sufficiently disclose opinions that the JCP Checkout

   infringed without need for any PayPal functionality; (2) that JCP has not sufficiently shown the

   need to continue the trial in this case; (3) that McAlexander is entitled to rely upon non-admissible

   evidence in forming his opinions and that his methodology is sufficiently reliable regarding the

   similarity of the ATG and microservices implementations; and (4) that JCP has not shown that

   McAlexander’s opinions are inconsistent with the Parties’ agreed claim construction.


       I.      ANALYSIS

               a. Argument that McAlexander failed to sufficiently disclose opinions that the
                  JCP’s Systems infringed standing alone

            Here, CXT claims that it is asserting infringement against JCP for (1) JCP’s

   implementation of the PayPal checkout and (2) JCP’s own JCP Webstore checkout, which does

   not rely upon PayPal functionality. JCP argues that, “[p]rior to Mr. McAlexander’s deposition,

   CXT and Mr. McAlexander disclosed the infringement theories and opinions that JCPenney

   infringes through an ‘Accused Infrastructure’ which includes the PayPal website and the JCPenney

   website.” Dkt. No. 282 at 9. JCP asserts that, at his deposition, “Mr. McAlexander disclosed a

   new alleged opinion that, irrespective of any integration with the PayPal website, JCPenney’s

   Systems alone meet every element of the asserted claims and adds further new opinions to support

   his theory.” Id. at 9–10. Thus, the crux of JCP’s argument is that CXT failed to sufficiently disclose



   2
    JCP also argues that McAlexander’s opinions on the valuation of the asserted Steele patents were
   unreliable. However, the Court will address this argument in a separate order when the Court
   addresses JCP’s Motion to Exclude Expert Testimony of Damages Expert (Dkt. No. 283).
                                                   2 / 14
Case 2:18-cv-00171-RWS-RSP Document 425 Filed 01/28/20 Page 3 of 14 PageID #: 17356



   a theory that the JCP Webstore checkout infringes standing alone, and the Court will focus on this

   issue.

            Rule 26(a)(2)(B) of the Federal Rules of Civil Procedure requires a written report from any

   witness that is “retained or specifically employed to provide expert testimony in the case or one

   whose duties as the party’s employee regularly involve giving expert testimony.” That rule also

   provides that the expert report must comprise “a complete statement of all opinions the witness

   will express and the basis and reasons for them”; “the facts or data considered by the witness in

   forming them”; and “any exhibits that will be used to summarize or support them. . . .”

            The Court will deny JCP’s Motion with respect to the argument that McAlexander failed

   to sufficiently disclose opinions that the JCP’s Systems infringed standing alone. JCP has failed to

   provide persuasive examples showing that McAlexander’s report failed to disclose an infringement

   theory against these systems.

            CXT cites to statements by JCP’s expert during a deposition, and these statements are

   persuasive in showing that CXT did sufficiently disclose a theory that the JCP Systems infringed

   standing alone:

                   Q. Okay. So you reviewed Mr. McAlexander’s report and saw that
                   he was accusing JCP Checkout and formulated a response to that,
                   correct?
                   A. That’s correct.
                   Q. Okay.
                   A. Actually, let me clarify that. Because I also looked at the
                   infringement contentions. And these things were already discussed
                   in the infringement contentions. So I was already thinking about a
                   response well before his report.

   Dkt. No. 315-2 at 79:22–80:6. The fact that JCP’s expert states that he saw that the JCP Checkout

   was being accused in both the contentions and in the reports provides relatively strong support

   against JCP’s argument.



                                                  3 / 14
Case 2:18-cv-00171-RWS-RSP Document 425 Filed 01/28/20 Page 4 of 14 PageID #: 17357



          JCP asserts that “[t]he relationship between the PayPal website and the JCPenney website

   is used as support for the alleged infringement of multiple steps or limitations of every claim

   asserted by CXT” and states that “[a] word search count of Attachment A shows 134 text

   references to the PayPal website, web pages, and/or code base references to the integration between

   the PayPal website and the JCPenney website. . . .” Dkt. No. 282 at 10–11. JCP also points to

   several places where PayPal functionality was discussed within the report.

          Even if the report references PayPal many times, this does not show that the report only

   includes an infringement theory involving PayPal—the report may discuss multiple infringement

   theories against different accused products in parallel as long as those theories are each adequately

   disclosed. After reviewing the portions of the expert report that were provided by the parties, the

   Court has noted that the JCP functionality was frequently discussed (see, e.g., Dkt. No. 315-5),

   and JCP has not persuasively shown that the disclosures were insufficient.

          While JCP contends that McAlexander’s report is “sketchy and vague” and that the

   infringement theory for the PayPal and JCP systems are intrinsically tied together, the Court will

   not exclude any portion of the Report on this basis. McAlexander will be limited to the scope of

   his reports at trial. However, JCP has not sufficiently shown that McAlexander’s report does not

   comply with Rule 26.

          Furthermore, JCP asserts that McAlexander relies upon only PayPal’s system to satisfy the

   “subsequent website” element. Id. at 11–12 (citing Dkt. No. 282-1 at 126–27, 227, 283–84, 296

   (using ECF page numbers)). However, McAlexander also provided other support for this element

   that was based upon the JCP systems standing alone. The Expert Report specifically shows that

   McAlexander claims the “subsequent website” limitation is satisfied without any PayPal

   functionality. Dkt. No. 282-1 at 39 (using ECF page number) (“I have further demonstrated that



                                                  4 / 14
Case 2:18-cv-00171-RWS-RSP Document 425 Filed 01/28/20 Page 5 of 14 PageID #: 17358



   the JC Penney Accused Infrastructures meet the limitations of the term ‘website’ in the asserted

   claims 1, 4, 6, 17, and 22 of the ’875 Patent. For example, the JC Penney ‘checkout microsite’

   with a URL of www.jcpenney.com/checkout is a subsequent website to the JC Penney shopping

   cart with a URL of www.jcpenney.com/cart, at least because the checkout microsite comprises a

   different group of HTML documents and associated files and scripts than the JC Penney Webstore

   shopping cart.” (emphasis added)). Because of this, the Court rejects JCP’s argument on this point.


              b. Alternative request for a continuance

          As an alternative to striking McAlexander’s opinions on the basis that he has not

   sufficiently disclosed a theory that the JCP systems infringe standing alone, JCP requests a

   continuance so that JCP can respond to the allegedly new opinion. Dkt. No. 282 at 15. JCP states

   that “the Court has already suggested a continuance in the other consolidated cases allowing CXT

   and Mr. McAlexander to cure the same disclosure issue regarding CXT’s new theory of

   infringement without reference to PayPal.” Id. JCP states that a continuance is therefore available

   to cure any issues and that JCP should not be prejudiced for being diligent and previously including

   the defenses of license and patent exhaustion. Id.

          As stated above, JCP has not shown that the disclosures were insufficient, so no

   continuance is necessary to cure any disclosures. Further, the continuance was allowed in other

   cases to permit the other defendants to provide supplemental reports as to whether the PayPal

   license covered the accused products. Dkt. No. 267 at 52:16–54:13; Dkt. No. 315 at 8 n.1; see also

   Dkt. No. 267 at 47:22–48:15. JCP makes no argument that a continuance is necessary to further

   explore the issue of whether the PayPal license covers some or all of the accused products. For

   these reasons, the Court DENIES JCP’s alternative request for a continuance.




                                                  5 / 14
Case 2:18-cv-00171-RWS-RSP Document 425 Filed 01/28/20 Page 6 of 14 PageID #: 17359



              c. Argument that McAlexander’s methodology on infringement cannot be
                 replicated and is therefore unreliable

          According to CXT, it has sufficiently alleged a theory of infringement by two different

   versions of the JCP Webstore: a microservices implementation and an ATG platform. Dkt. No.

   315 at 8. The issue in dispute is whether CXT’s infringement theory against the ATG

   implementation of the JCP Webstore is sufficiently reliable.

          JCP asserts that McAlexander “failed to take any real steps to compare the ATG and

   microservices implementations or address the clear differences between the two before assuming

   that they were substantially identical, and that he therefore did not separately analyze the ATG

   implementation for infringement.” Dkt. No. 338 at 3. JCP asserts that McAlexander’s opinions do

   not survive the first factor of the Daubert analysis, which is “whether the expert employs a theory

   or technique that has been or can be tested.” Dkt. No. 282 at 4, 5 (citing Daubert v. Merrell Dow

   Pharm. Inc., 509. U.S. 579, 593–94 (1993)). JCP contends that McAlexander’s infringement

   opinions are unreliable due to his “imprecise recordkeeping and unreproducible testing” (id. at 4–

   5), and JCP points to certain statements made by McAlexander during his deposition for support

   (id. at 5 (citing Dkt. No. 282-2 at 126:9–127:6 & 130:23–131:2))

          In CXT’s response, CXT asserts that McAlexander does not simply assume that the

   microservices implementation and the ATG implementation of the JCP Webstore are alike. Dkt.

   No. 315 at 8–9. Instead, CXT contends that “Mr. McAlexander’s Report analyzed both versions,

   determined that their code and functionality is substantively identical for purposes of infringement,

   and therefore provided representative citations to source code for the microservice

   implementation.” Id. at 8. CXT cites to Genband US LLC v. Metaswitch Networks Corp., No. 2:14-

   CV-33-JRG-RSP, 2016 WL 3475688, at *2 (E.D. Tex. Jan. 7, 2016) and asserts that McAlexander

   is not required to provide parallel citations throughout his analysis for substantially identical


                                                  6 / 14
Case 2:18-cv-00171-RWS-RSP Document 425 Filed 01/28/20 Page 7 of 14 PageID #: 17360



   accused products. Dkt. No. 315 at 8. CXT argues that McAlexander’s opinions regarding the

   similarity between these two implementations are based on specifications provided by JCP (Dkt.

   No. 315-5 at 15–20 & 69–78 (citing JCP0006194–202 & JCP0005760–91)), testimony of JCP’s

   Rule 30(b)(6) witness on technical issues (Dkt. No. 315-8 at 23:1–9, 25:21–26:14, 33:22–35:10,

   36:21–37:6, 40:24–41:15, 41:25–43:18, & 91:9–93:10), archived versions of the JCP Webstore

   (Dkt. No. 315-7 at 42–43 n.30), communications with CXT’s source code reviewer, and cited

   source code. Dkt. No. 315 at 8–9.

          Within McAlexander’s report, he states that the source code cited within the report is taken

   from the 2018Peak version of the JC Penney webstores, which appears to be the microservices

   implementation. Dkt. No. 315-7 at ¶¶ 109–10. The following portion of McAlexander’s report is

   what CXT relies upon for the ATG implementation (which appears to be referred to as the 2012

   implementation below):




                                                 7 / 14
Case 2:18-cv-00171-RWS-RSP Document 425 Filed 01/28/20 Page 8 of 14 PageID #: 17361




   Id. The Court also heard argument at the January 23, 2020, pretrial conference, and CXT

   represented that it would not have McAlexander perform a code comparison at trial.

          After consideration, the Court DENIES JCP’s Motion on this point. Experts are entitled to

   rely upon information that would not otherwise be admissible. Fed. R. Evid. 703. “If experts in the


                                                 8 / 14
Case 2:18-cv-00171-RWS-RSP Document 425 Filed 01/28/20 Page 9 of 14 PageID #: 17362



   particular field would reasonably rely on those kinds of facts or data in forming an opinion on the

   subject, they need not be admissible for the opinion to be admitted.” Id. Here, McAlexander relies

   upon his discussions with the source-code reviewer, and JCP has not shown that other experts in

   the particular field would not reasonably rely upon such evidence. Moreover, this Court has

   previously determined that an expert’s report was sufficiently reliable in similar situations. See,

   e.g., Genband US LLC v. Metaswitch Networks Corp., Case No. 2:14-CV-33-JRG-RSP, 2016 WL

   3475688, at *2 (E.D. Tex. Jan. 7, 2016); Freeny v. Murphy Oil Corp., Case No. 2:13-CV-791-

   RSP, 2015 WL 11089599, at *2 (E.D. Tex. June 4, 2015). JCP’s arguments as they relate to

   McAlexander’s reports being purportedly devoid of any analysis regarding the ATG

   implementation technology implicate the weight and sufficiency of evidence and not methodology.

   “[T]he question of whether the expert is credible or the opinion is correct is generally a question

   for the fact finder, not the court.” Summit 6, LLC v. Samsung Elecs. Co., Ltd., 802 F.3d 1283, 1296

   (Fed. Cir. 2015).

          In providing his opinion on the similarity of the ATG and microservices implementations,

   McAlexander will be limited to the scope of what was disclosed within his report. He will not be

   permitted to offer conversations with the source code reviewer, Mr. Vijh, that were not set out in

   the report unless JCP opens the door by challenging the basis for his opinions on the similarity of

   the products or by asking about his conversations with Mr. Vijh. To the extent that JCP does open

   the door, then CXT may be permitted to rebut JCP’s arguments, but only after CXT approaches

   the bench to seek leave to discuss these issues. With this understanding, the Court DENIES JCP’s

   Motion on this point.




                                                 9 / 14
Case 2:18-cv-00171-RWS-RSP Document 425 Filed 01/28/20 Page 10 of 14 PageID #:
                                  17363


           d. Argument that McAlexander’s opinions are inconsistent with the Court’s
              claim construction.

        For context, the Court provides the language of Claim 1 of the U.S. Patent No. 7,016,875

 (“’875 Patent”) (emphasis added):

        1. A computer-implemented method for providing access to an information account
        stored in a central data repository that is accessible via a distributed network and is
        coupled to a database management system the information account containing
        consumer information elements that are changed by the consumer, the method
        comprising the steps of:
            receiving, over the distributed electronic network, a first request from a network
                device for access to the information account and consumer authentication
                information in response to the consumer inputting the consumer
                authentication information while interacting with a first web-site;
            in response to the request, authenticating the consumer with the database
                management system based on the consumer authentication information,
                thereby providing the consumer with access to the information account
                stored in the central data repository, a first consumer information element
                of the information account comprising one or more name fields to identify
                the consumer, a second consumer information element of the information
                account comprising one or more geographic address fields associated with
                the consumer;
            in response to authenticating the consumer, automatically managing subsequent
                authentications of the consumer with the database management system so
                that the consumer will not be required to again input the consumer
                authentication information upon initiating a second request for access to the
                information account while interacting with a subsequent web-site that is
                configured to provide access to the information account upon authentication
                of the consumer;
            in response to the first, second, and subsequent requests for access to the
                information account stored in the central data repository, retrieving one or
                more consumer information element from the information account by
                filtering data from the information account with the database management
                system based on an identification of a web-site being accessed by the
                consumer;
            sending the retrieved consumer information elements over the distributed
                electronic network;
            parsing the retrieved consumer information elements; and
            auto-populating input fields of a displayed web page file of the web-site being
                accessed by the consumer with the consumer information elements.

        The Parties previously provided an agreed construction for the term “auto-populating input

 fields of a displayed web page file of the web-site being accessed by the consumer with the


                                               10 / 14
Case 2:18-cv-00171-RWS-RSP Document 425 Filed 01/28/20 Page 11 of 14 PageID #:
                                  17364


 consumer information elements” within Claim 1 of the ’875 Patent as well as several other similar

 terms. Dkt. No. 207 at 13–15. For the term within Claim 1, the Parties agreed to a construction

 providing “automatically populating the information elements in input fields that a user can

 directly modify and that are displayed in a webpage form.” Id. at 13 (emphasis added). Each of the

 other related agreed constructions includes this “directly modify” language. Id. at 13–15.

        JCP argues McAlexander’s opinion that the “autopopulating input fields of a displayed

 web page file” limitation is satisfied by the JCP checkout is inconsistent with the Court’s claim

 construction. Dkt. No. 282 at 8. JCP cites the screenshot below, which will be referred to as

 “Screenshot A”:




                                              11 / 14
Case 2:18-cv-00171-RWS-RSP Document 425 Filed 01/28/20 Page 12 of 14 PageID #:
                                  17365


 Id.

        According to JCP, McAlexander’s position at his deposition was that “the consumer

 entered the data into input fields at the time of account set up so the display of the inputted data at

 checkout as shown in the area marked with the red dotted lines satisfied the claim element of auto

 populating data into an input field.” Dkt. No. 282 at 9 (citing Dkt. No. 282-2 at 188:14–190:9).

 Thus, JCP appears to argue that McAlexander’s position should be excluded because it fails to

 show that these fields are input fields that a user can directly modify and that, because of this,

 McAlexander’s opinions on this issue should be excluded for failure to properly apply the Court’s

 claim constructions. Id. (citing Exergen Corp. v. Wal-Mart Stores, Inc., 575 F.3d 1312, 1321 (Fed.

 Cir. 2009).

        In response, CXT argues that McAlexander has opined that the JCP checkout satisfies this

 limitation and that McAlexander provides screenshots that show “input fields that a user can

 directly modify.” Dkt. No. 315 at 12–13 (citing Dkt. No. 315-5 at 96). CXT argues that simply

 because “JCP’s expert disagrees with his conclusions is not grounds for excluding Mr.

 McAlexander’s opinions.” Id. at 13 (citing Freeny v. Murphy Oil Corp., No. 2:13-CV-791-RSP,

 2015 WL 11089599, at *2 (E.D. Tex. June 4, 2015)). CXT also argues that “JCP’s assumption that

 a user cannot ‘directly modify’ the input fields on a page if a user must click an ‘edit’ button is

 both inconsistent with the specifications of the Steele Patents, and incorrect as a technical matter.”

 Id. CXT states that “[c]licking the edit button merely re-styles the web page file already rendered

 by a user’s browser, as shown in the below screenshot” and that “the input fields are both visible

 to the user, and are ones that the user can directly modify.” Id. at 14. The referenced screenshot is

 shown below, and will be referred to as “Screenshot B”:




                                                12 / 14
Case 2:18-cv-00171-RWS-RSP Document 425 Filed 01/28/20 Page 13 of 14 PageID #:
                                  17366




 Id. at 15.

         In JCP’s reply, JCP argues that the field shown in Screenshot A is a text field and not an

 input field as required by the claims. Dkt. No. 338 at 4 (citing Dkt. No. 282-1 at 286 (using ECF

 page numbers); Dkt. No. 315-8 at 64:20–65:2). JCP also argues that clicking an edit button on the

 screen shown at Screenshot A to go to input fields on Screenshot B would contradict the claim

 construction, arguing that “[a] text field that can be changed at account setup or later modified by

 going to a different page is not an ‘input field that a user can directly modify.’” Id. at 5.

         “Once a district court has construed the relevant claim terms, and unless altered by the

 district court, then that legal determination governs for purposes of trial.” Exergen, 575 F.3d at

 1321. “No party may contradict the court’s construction to a jury.” Id.

         The Court DENIES JCP’s Motion on this point. JCP has failed to show that

 McAlexander’s opinions as to the fields shown in Screenshot B conflict with the Parties’ agreed

                                                 13 / 14
Case 2:18-cv-00171-RWS-RSP Document 425 Filed 01/28/20 Page 14 of 14 PageID #:
                                  17367
 .

 construction of “automatically populating the information elements in input fields that a user can

 directly modify and that are displayed in a webpage form.” Screenshot B depicts fields that the

 user can modify, and JCP has not shown that clicking the edit button to re-style the web page file

 necessarily means that the user cannot directly modify the fields as required by the agreed

 construction. Accordingly, the Court will not exclude this portion of McAlexander’s opinions.


    II.      CONCLUSION

          The Court therefore DENIES JCP’s Motion.
          SIGNED this 3rd day of January, 2012.
          SIGNED this 28th day of January, 2020.




                                                     ____________________________________
                                                     ROY S. PAYNE
                                                     UNITED STATES MAGISTRATE JUDGE




                                              14 / 14
